Citation Nr: 1500353	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected major depressive disorder, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veteran Affairs (VA) Chicago, Illinois, Regional Office (RO) granting service connection for major depressive disorder, rated 0 percent from April 21, 2008.  In May 2010, the AOJ increased that rating to 50 percent from April 21, 2008.  The Veteran perfected his appeal in June 2010, at which time he requested a videoconference hearing; later that month he withdrew his hearing request.  The Veteran died in November 2012, and his wife has been properly substituted as the appellant.  Notwithstanding the Veteran's withdrawal of his hearing request, a videoconference hearing was scheduled in October 2014 and the appellant failed to appear without providing good cause.


FINDINGS OF FACT

1.  The Veteran's major depressive disorder has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  At no point during the period on appeal has the Veteran's major depressive disorder been shown to be productive of total occupational and social impairment with intermittent inability to perform activities of daily living.


CONCLUSION OF LAW

A rating of 70 percent (but not higher) for a major depressive disorder is warranted from April 14, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code (Code) 9434 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Correspondence dated in May 2008 included notice of the information needed to substantiate and complete the Veteran's original claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in an April 2014 supplemental statement of the case (SSOC).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Although the record suggests the Veteran received Social Security benefits, nothing of record suggests, nor is it alleged that Social Security Administration (SSA) records would be relevant to the present appeal; therefore, those records have not been obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  VA examinations were conducted in conjunction with this claim in August 2008, June 2009, and August 2009.  Together, these examinations are adequate for rating purposes, as they describe all the pertinent findings and features of the disability on appeal.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's PTSD is presently rated 50 percent from April 21, 2008 under the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.
 
A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-V, for rating purposes].  

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

STRs show no treatment, diagnoses, or complaints related to a psychiatric disability.  After service, in December 1980, the Veteran was diagnosed with mild depression.  A January 1991 private psychiatric treatment record notes the Veteran was clean and neat, alert and oriented, with short and long term memory intact.  His mood was depressed, and he was easily irritable, but his thought processes were stable, without serious problems with problem solving.  The provider diagnosed the Veteran with severe major depressive disorder and an antisocial personality disorder.  He added that the Veteran handled anger poorly, either suppressing it or acting out in an unmodulated, belligerent, or hostile manner.  

A December 1999 VA treatment record notes complaints of depression, anxiety, and concentration.  The Veteran denied suicidal or homicidal ideation, hallucinations, or delusions.  On mental status evaluation, the Veteran was groomed and clean, alert and oriented, and had normal speech, linear and goal-directed thought processes, normal thought content, dysphoric mood with congruent affect, and his insight and judgment were intact.  The examiner assigned a GAF score of 45.

An August 2001 private medical record assigned the Veteran a GAF score of 30.  The Veteran reported increased depression and decreased sleep, with restricted social interactions.  His interpersonal and family relationships, however, were fair.  The examiner noted that he looked his stated age and had a blunted affect, but had coherent speech and logical thoughts.  His thought content had a depressive theme, but he denied suicidal or homicidal ideation.  His concentration, abstract thinking, and memory were normal, and he had fair insight and judgment.  The Veteran reported a great relationship with his mother.  Subsequent private records later that month added that the Veteran experienced paranoid thoughts and poor impulse control, but no sign of hallucinations or delusions.

In September 2001, private records note the Veteran had a flat but stable affect, and that his appearance was neat.  A September 2001 discharge summary from a private hospital note a blunted affect, normal speech, logical thought forms, depressive thought content, normal memory, attention, and concentration, and fair insight and judgment.  The Veteran continued to deny suicidal or homicidal ideation.

A January 2002 private record notes the Veteran was alert and oriented and his affect was related and volitional.  He had coherent speech, grossly intact memory, fair concentration, and fair insight and judgment.  There were no signs of a thought disorder, suicidal or homicidal ideation, hallucinations, or delusions.  A June 2002 private record shows similar findings, with the only significant difference being that the Veteran had a constricted (albeit appropriate) affect.  An August 2002 VA treatment record notes the Veteran was alert and oriented and appropriately dressed and groomed, had good eye contact, was cooperative, and displayed normal speech.  His mood was depressed with congruent affect, and he had linear thought processes without suicidal or homicidal ideation, perceptual disturbances, or abnormal insight or judgment.

October 2004 private treatment records show the Veteran reported that he had begun hearing voices that at times told him to harm himself.  He was still independent in his activities of daily living (ADLs).  He had a flat affect, proper orientation, and clear speech, but multiple records note an altered thought process.  He continued to deny suicidal ideation.  He was diagnosed with schizoaffective disorder, and assigned a GAF of 20.

In April 2008, the Veteran reported he didn't want to be around anyone and just stayed at home.  On August 2008 VA examination, the Veteran reported he had been unemployed for five years, had no social life, and did not eat much due to a poor appetite.  On mental status evaluation, he was well dressed and groomed, had spontaneous speech, anxious affect, even mood, and denied perceptual disorders.  The examiner noted he was not suspicious, and was capable of abstract thinking.  The Veteran had normal concentration and retention and recall ability.  He was assigned a GAF score of 50.

In April 2009, the Veteran stated he didn't get along with others, had hygiene problems, and difficulty with his memory.  In his May 2009 notice of disagreement, the Veteran reported hearing voices, and a subsequent undated statement also suggests some paranoia.  An undated statement from the appellant notes she dresses the Veteran, and that he doesn't like going out.  It also reports an attempted suicide, during which she prevented him from drinking bleach.  The appellant also stated the Veteran was paranoid, and wanted the children out of the house even when they hadn't done anything.  VA treatment records in April and May of 2009 note that he denied suicidal or homicidal ideation, but did report a history of overdose attempts.  Mental status evaluations show he was alert and oriented, clean and appropriately dressed, and had normal speech, constricted affect, and paranoia.  His thought processes were linear, and his insight was intact but he did have impaired judgment.  He was assigned a GAF score of 34.

On June 2009 VA examination, the Veteran reported no social life, increasing depression, and that he was very irritable.  He said he was "fixing to die," and could not concentrate.  He also reported losing 30 to 35 pounds in the last year, and was afraid of being around people.  He reported one attempted suicide, but that he had no plans to harm himself today.  He denied any homicidal ideation.  The examiner noted he was clean shaven, reasonably groomed, and a trifle hostile.  His speech was spontaneous, and he had a wary affect with irritable mood.  He was properly oriented and denied any auditory hallucinations during the examination.  He had no delusions or abnormal judgment.  His concentration and abstract thinking were normal.  The examiner assigned a GAF score of 51.  

A July 2009 VA treatment record includes a notation of paranoia.  Separate July 2009 records include reports of auditory hallucinations that encouraged the Veteran to "get rid of his wife."  An August 2009 VA treatment record notes a GAF score of 45.  On August 2009 VA examination, the examiner opined that major depressive disorder is the single correct diagnosis for the Veteran, despite notations of bipolar disorder in VA treatment records.  No mental status evaluation was conducted, and nothing in the examination report bears on the severity of the Veteran's depression.  In September 2009, the Veteran's brother reported a history of irritability, and noted that he had missed a family reunion.  In a January 2010 statement, the Veteran reported a history of suicidal ideation.  In June 2010, the appellant submitted a statement again reporting that she dressed him daily, and had to force him to bathe.  She also reported he was paranoid, and had problems remembering things from a moment ago, or the day before.  A contemporaneous statement from the Veteran's brother reports he has trouble remembering things, and seems to suggest this may be related to a family history of Alzheimer's.

After reviewing the evidence of record, the Board finds that the Veteran's major depressive disorder warrants a 70 percent schedular rating, but not more, throughout.  Although there are no medical opinions directly addressing the degree of occupational and social impairment associated with the Veteran's symptoms, the record nonetheless includes sufficient detail, throughout treatment records, notations of symptoms and manifestations, and credible lay statements, to evaluate the degree of impairment produced.  Furthermore, notwithstanding the several diagnoses for nonservice connected psychiatric disabilities, the Board is precluded from differentiating between symptoms attributable to PTSD and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the only relevant opinion (from the August 2009 VA examiner) indicates that depression is the only appropriate diagnosis, but includes no rationale.  Therefore, the Board will consider all evidence of psychiatric symptomatology and impairment in the record.  Finally, although the Veteran's symptoms do not exactly match those contemplated by the criteria for a 70 percent rating, the symptoms listed therein are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the focus is still on overall occupational and social impairment.  

VA and private treatment records and examination reports indicate that, as early as October 2004, the Veteran's depression has been characterized by suicidal ideation, auditory hallucinations, paranoia, neglect of personal appearance and hygiene, impaired short and long-term memory, poor impulse control, and an inability to socialize (i.e. form and maintain effective relationships).  Notably, even in January 1997 his depression was diagnosed as severe.  Moreover, the evidence indicates he has been unemployed for the vast majority (if not all) of the period on appeal, and was awarded a total disability rating based on individual unemployability throughout the period on appeal.  The Veteran's symptoms are also shown to have a profound effect on his ability to function.  Lay statements suggest he has become isolated from the outside world and his own family.  Notably, his brother reports he did not attend a family reunion in June 2010, and the appellant has reported that he became suspicious that his family was plotting against him.  There have also been several reports of auditory hallucinations (in both VA and private records), voices that tell him to harm himself or "get rid of the wife."  The appellant also reported, and the Veteran later confirmed, an attempted suicide.  There are also multiple notations in 2004 of altered thought processes; other treatment records note impaired judgment.  As the lay reports noted above are consistent with each other and other evidence of record, the Board finds no reason to question their veracity, and they are probative evidence in this matter.  As will be discussed in more detail below, the Veteran's symptoms indicate some occupational and social impairment, but do not indicate total occupational and social impairment, and thus do not warrant a 100 percent rating.

A higher rating is not warranted because at no time during the period on appeal has his depression more nearly approximated the criteria for a 100 percent rating.  There is nothing indicating that his memory impairment was so severe as to forget his own name, or names of close family.  Despite reports that he had tried to drink bleach once, there were no further reported or documented suicide attempts, and at no point is it alleged that he ever attempted to harm others.  Most importantly, while there is undoubtedly a serious degree of impairment of occupational and social functioning, the record shows that the Veteran had remained in contact with the appellant and the Veteran's brother to some degree, and consistently reported a great relationship with his mother, who was in a nursing home.  Therefore, there is no evidence suggesting that he suffered from total occupational and social impairment.  

The record also contains multiple GAF scores in the record, dated from 1999 onwards.  The majority of these scores fall within the 45 to 50 range, and 45 is the most frequently assigned score.  While the Board acknowledges there are scores which indicate drastically worse levels of impairment (an August 2001 score of 30 and an October 2004 score of 20), the scores ranging between 45 and 50 are more reflective of the Veteran's disability picture.  As noted above, the evidence does not show symptoms consistent with such severe levels of impairment.  Similarly, while the Board recognizes that the June 2009 examiner assigned a GAF score of 51, suggesting less severe symptoms and impairment, that score is inconsistent with evidence showing much more severe symptoms and impairment, as discussed above.  Critically, the appellant clarified after that examination that she was responsible for grooming and making sure the Veteran was presentable for his VA appointments, and that otherwise he refused to groom or clean himself.  In light of the above, the Board finds the Veteran's depression was severe, and caused deficiencies in most areas of his life, including work, family relations, judgment, thinking, and mood.  Furthermore, GAF scores are merely on component of the Veteran's disability picture, and there is no "formula" to follow in assigning evaluations.  Thus, the Board considers the entire disability picture, and in doing so, finds that it continues to most closely approximate that contemplated by a 70 percent rating.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's depression manifests as impairment in social and occupational functioning.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Furthermore, he has not alleged any other symptoms or results which paint an exceptional or unusual disability picture, and any alleged interference with employment was contemplated in his claim for, and eventual award of, a TDIU rating.  Therefore, referral for extraschedular consideration is not warranted.


ORDER

A rating of 70 percent, but no higher, is granted for major depressive disorder throughout the appeal period for accrued benefit purposes, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


